Case 2:85-cv-04544-DMG-AGR Document 1134-3 Filed 06/21/21 Page 1 of 4 Page ID
                                #:43245




                   EXHIBIT D

       REDACTED
      VERSION OF
      DOCUMENT
    PROPOSED TO BE
   FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1134-3 Filed 06/21/21 Page 2 of 4 Page ID
                                     #:43246



 1    I,                        , declare as follows:
 2
 3    1.      This declaration is based on my personal knowledge. If called to testify in this
 4    case, I would testify competently about these facts.
 5    2.      I am 16 years old. I am from Guatemala.
 6
 7 Pecos Emergency Intake Site
 8    3.      I have been at the Pecos Emergency Intake Site in Pecos, TX since about April 8,
 9    2021.
10    4.      When I arrived here, I was taken to be with other boys in a dorm.
11    5.      My uncle is applying to be my sponsor. He lives in Maryland. After he moved to
12 the United States, we kept in touch over the phone or video chat. We have a good
13 relationship.
14 6.         My uncle told me that he filled out paperwork and that he sent the paperwork back
15 about four weeks ago. No staff have called my uncle since they told him about the
16 paperwork. My uncle has tried to call the staff using the phone number that they used to
17 call him, but no one has picked up when he has called. He hasn’t spoken to any staff for
18 the past four weeks.
19 7.         I have not spoken with a case manager the entire time that I have been here. I have
20 asked to speak with a case manager, but the staff have not given me the name of my case
21 manager. It is as if the staff don’t want me to speak with anyone about my case.
22 8.         I’ve seen other kids who have been here for less time leave before me. I feel sad
23 because it seems like the staff don’t want me to leave. I have been here for a long time –
24 it’s been 62 days now.
25 9.         Every day, I want to cry because I see that there are other kids who have been here
26 less time, some 15 days, some 20 days, and they get to leave. There are some other kids
27 who have been here for about the same time as me, and there is just a lot of sadness
28 among us.
     Case 2:85-cv-04544-DMG-AGR Document 1134-3 Filed 06/21/21 Page 3 of 4 Page ID
                                     #:43247



 1    10.    I am allowed to call my family every four to six days. I speak with my uncle for
 2    five minutes. And I call my brother in Guatemala for five minutes.
 3    11.    I don’t like the food here. It is the same food every day. It’s all the same.
 4    12.    Every day, we go outside. When we are outside, I see other kids having fun. But I
 5    don’t have the desire to join them. Every day, I don’t have the desire to eat. I just want
 6    to lie down all the time. In Guatemala, I played soccer every week on a field. It was my
 7    favorite sport.
 8    13.    I did not receive a list of free legal service providers, and I have not spoken with an
 9    attorney.
10    14.    I have English class in the tent – the class lasts for about 30 minutes. That is the
11    only school here.
12    15.    I have not wanted to talk to anyone about how I am feeling. I don’t want to.
13    When I have tried to speak with someone to ask about my case and talk to a case
14    manager, they offer to call my uncle so that I can feel better. It helps to be able to talk to
15    him.
16    16.    Every day, I feel really sad. I keep seeing other kids leave. I feel like the staff
17    don’t want me to get out of here.
18    17.    I look forward to living with my uncle in Maryland. What I would like more than
19    anything is to learn English and to study. I would also like to work and make money.
20    18.    My uncle spends time with other family members. They like to play soccer in
21    their free time. I look forward to playing soccer with them too.
22
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 1134-3 Filed 06/21/21 Page 4 of 4 Page ID
                                #:43248



  1    I declare under penalty of perjury that the foregoing is true and correct. Executed on this
 2      q{1" day of Jun e,2a2l, at Pecos, TX.
  a
  3

 4
  5
                                                f
  6
  7

  8

  9
10                               CERTIFICA'TE OF TRANSLATION
11     hSr name is                                                            and   I   s\ryear   that I arn

t2     fluent in both the        and Spanish languages and I translated the foregoing

13     declaration from English to Spanish to the best of   qy   abilities.
t4
15     Dated:qJwre          q,   7/[u
t6
I7
18

l9
2A

?t
22
,/"3

24
25

26
27

28
